Concurring Opinion by
Judge Rogers :
I concur in the result of this case because there is sufficient evidence in the record supporting the finding that the claimant’s chronic bronchitis and her other conditions, while common to the general population, were “peculiar to the claimant’s occupation by [their] causes and the characteristics of [their] manifestation.” Utter v. Asten-Hill Mfg. Co., 453 Pa. 401, 309 A.2d 583 (1973). See also Dunn v. Commonwealth, 41 Pa. Commonwealth Ct. 69, 398 A.2d 260 (1979); Polansky Bakery v. Workmen’s Compensation Appeal Board, 39 Pa. Commonwealth Ct. 189, 394 A.2d 1324 (1978).